Citation Nr: 1211610	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  10-27 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for residuals of shrapnel wounds to the neck and back. 


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESSES AT HEARING ON APPEAL

Appellant, L. H., C. W.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The Veteran had active service from January 1953 to February 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Huntington, West Virginia.  Thereafter, the Roanoke, Virginia, RO assumed jurisdiction.  

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in February 2012.  A transcript of the hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have residuals of shrapnel wounds of the neck and back of service origin.  


CONCLUSION OF LAW

Residuals of shrapnel wound to the neck and back were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, supra; see Grover v. West, 12 Vet. App. 109, 112 (1999). 

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, such as arthritis, will be presumed to have been incurred in service if it had become manifest to a degree of ten percent or more within one year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

It appears that a portion of the Veteran's service personnel records are unavailable through no fault of his own.  Hence, there is a heightened obligation for VA to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing a claim, and to explain its decision when the Veteran's medical records have been lost.  Ussery v. Brown, 8 Vet. App. 64, 68 (1995).  Similarly, case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46, 50-51 (1996).

The Veteran maintains that his current back and neck disorders arise as a result of shrapnel wounds to these areas sustained as a result of an explosion which occurred when he was burning gasoline dump barrels and one exploded and part of the barrel hit him in the back and also burned him.  

Importantly, in this regard, the Veteran himself does not indicate that this accident was a combat wound or, in any way, related to combat.

The available service treatment records, which include both the Veteran's service entrance and discharge examination, do not contain any reports or findings of shrapnel wound injuries to the back or neck.  

At the time of the Veteran's January 1956 service separation examination, he was noted to have a tatoo on his left upper arm and a burn scar on his lower left chest with no contracture.  Normal findings were reported for the neck and spine and the upper and lower extremities.  

There are also no findings of residuals of shrapnel wounds of the neck or back, or resulting disability therefrom, in the years immediately following service. 

Importantly, at the time of a February 1966 VA examination, the Veteran did not report having any complaints with regard to his neck or back, providing factual evidence against his own claim at this time.  Musculoskeletal system examination revealed normal findings.  There were no scars noted other than a post-appendectomy scar in the right lower quadrant.

Both the Veteran's statements in 1966 and the medical examination provide highly probative evidence against this claim, clearly indicating that this disability did not exist in 1966, years after service.

The first objective medical findings of record of any complaints of back or neck problems were not until the 1980's, when the Veteran was diagnosed as having degenerative joint disease of multiple joints.  X-rays taken of the dorsal and lumbar spine at the time of a February 1982 VA examination revealed no significant abnormalities (importantly, the x-ray did not note shrapnel).  There were no notations of any fragment wounds made at the time of the examination.  Scar examination revealed no findings of shrapnel wound residuals in the neck or back area.  

There have been no objective medical findings of shrapnel wound residuals in the neck or back to date.  

At the time of his February 2010 hearing, the Veteran testified that it was his belief that his current neck and back disabilities arose out of the shrapnel wounds he sustained to these areas in service.  The Veteran, through his representative, indicated that one of the bases for the grant of service connection for PTSD was that he had sustained these shrapnel wounds.  The Veteran indicated that the first time that he told anyone about the shrapnel wounds was in 1957 when he was seen at the Salem VA Hospital.  

At the time of the hearing, L. H., a registered nurse, indicated that she had had a chance to review the Veteran's medical records and noted that he did have scars on his neck and back, some on the back which were quite deep.  The Veteran again testified that it was his belief that the shrapnel injuries that he sustained in service were the cause of his current neck and low back disorders.  

As to the residuals of the shrapnel wounds to the neck and back, the Board notes that when considering in-service incurrence, the available service treatment records fail to demonstrate any complaints or treatment referable to any shrapnel wounds of the low back or neck or any complaints or findings of low back or neck problems.  Importantly, at the time of the Veteran's January 1956 service separation examination, there was a burn scar noted on the chest but there were no findings related to any other scars, providing particularly negative evidence against this claim as a scar was noted, but not where the Veteran has indicated his problem lies, clearly undermining his current contention. 

There is also no evidence of treatment for, or findings of, shrapnel wound scar residuals to the neck or back in close proximity to service.  The objective medical evidence of record reveals that at the time of the February 1966 VA examination, there were no complaints or findings of neck or back problems, and scar examination performed at that time only revealed an appendectomy scar in the right lower quadrant (again, a scar was noted, but not the scar the Veteran is citing to the Board at this time, providing particularly negative evidence against this claim).

The first objective medical finding relating to low back or neck problems is not until the 1980's, many decades after service.  In addition, even at the time of a February 1982 VA examination, there were no findings of shrapnel scars wounds to the back or neck and x-rays taken of the dorsal and lumbar spine and shoulders did not reveal any findings of shrapnel.  

Therefore, the clinical evidence does not reflect continuity of symptomatology, and provides evidence against such a finding that the Board finds overwhelming.  The Board, however, must also consider the lay evidence of record in determining whether there is continuity of symptoms. 

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, the Veteran was competent to report symptoms because this requires only personal knowledge as it came to him through his senses.  Layno, 6 Vet. App. at 470. 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  The Board must emphasize the multi-year gap between discharge from active duty service and initial findings of back and neck disabilities.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  The Board must also noted that the post-service medical records, as cited above, provide particularly negative evidence against the Veteran's claim.

Also of note is the fact that the Veteran did not raise a claim of service connection for residuals of shrapnel wounds to the back or neck, or any resulting residuals therefrom, until April 2009, over 53 years following service.  If he had been experiencing continuous symptoms, it is reasonable to expect that he would have filed a claim much sooner.  For the above reasons, continuity has not here been established.

As it relates to the statements from the Veteran asserting a nexus between any claimed residuals of shrapnel wounds to the back and neck and active duty service, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The claims folder contains no competent evidence of a nexus between any shrapnel wounds to the back and neck, to include any current back or neck disability, and the Veteran's period of service, and actually contains evidence against such a finding.  The Veteran has been informed of the necessity to submit such evidence but has not done so.  

The Board does note that at the time of the February 2010 hearing, L. H., a registered nurse, indicated that she had had the opportunity to look at the Veteran's back and noted that he did have scars in the back area.  However, she did not indicate that these were shrapnel wound scars.  More importantly, she did not provide any type of opinion as to the etiology of the scars and whether they were related to service.  As to the testimony of the Veteran's wife and her indicating that the Veteran had told her that he had sustained shrapnel wounds in service, she is not qualified to determine the etiology of the scars and/or if such scars resulted in the claimed neck and back disabilities, and she is simply telling the Board what the Veteran has told the Board at hearing.  

With regard to the claim that the reason the Veteran has been found to have PTSD by the RO was this disability and injury, a review of the December 2011 rating action clearly indicates that this is inaccurate.  The Korean War was from June 1950 to July 1953 and the Veteran served on active duty from January 1953 to February 1956, making it very unclear in this record if the Veteran was stationed in Korea during the Korean War, or after the Korea War.  In any event, the issue of whether clear and unmistakably error has been made in the finding that the Veteran has PTSD related to combat in service is not before the Board at this time. 

In sum, the preponderance of the evidence weighs against a finding that any claimed residual fragment wounds to the neck and back, to include any current neck and back disorders, developed in service or within the one year following service or is due to any event or injury in service.  As the preponderance of the evidence is against the claim of service connection for shrapnel wounds to the neck and back, and/or any current low back disorder, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Board notes that the Veteran's status has been substantiated.  The Board observes that in an April 2009 letter, the RO provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter also told him to submit relevant evidence in his possession. 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was also provided with notice as to the disability rating and effective date elements of the claim in the April 2009 letter.  

VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board notes that a portion of the Veteran's service records, namely his personnel records, are not available for review as they were fire-related.  The Board further observes that the Veteran reported having received treatment for fragment wounds at the Salem VAMC, possibly in the 1950/60's.  

As to the service personnel records, the Board notes that while the personnel records appear to be missing, the claims folder contains the Veteran's service treatment records, including his enlistment and discharge examinations.  The Board is not questioning the Veteran's period of service.  As to the VA records, the Board notes that treatment records have been obtained from the Salem VAMC dating back to the 1980's.  The Board further observes that the results of several VA examinations performed prior to the 1980's made specific findings which were related to the Veteran's scars, none of which made reference to any shrapnel wounds in the neck or back.  Moreover, the treatment records that have been obtained from the Salem VAMC make no reference to any shrapnel wounds.  As such, the Board has sufficient information available to address the Veteran's current claim, providing highly probative evidence against this claim.

As it relates to the necessity for an examination with regard to the service connection claim, the Board notes that in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

An examination is not warranted under 38 U.S.C.A. § 5103A(d) because there is no competent evidence that the Veteran's currently claimed disorders are related to service and there is other sufficient medical evidence of record to make a decision.  Moreover, the Veteran was previously informed in the VCAA letters noted above that he needed to provide medical evidence showing the disorders had existed since service.  He has not done so.  The duty to assist in the development and the adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, a VA medical examination is not necessary.  Therefore, no further action is necessary to assist the claimant with the claim.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative and by way of his testimony.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

ORDER

Service connection for residuals of shrapnel wounds to the back and neck is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


